Name: Commission Regulation (EC) No 350/2002 of 25 February 2002 amending Regulation (EC) No 1092/2001 as regards in particular the marketing year for lemons sent for processing
 Type: Regulation
 Subject Matter: agri-foodstuffs;  plant product;  cooperation policy;  economic policy;  agricultural structures and production
 Date Published: nan

 Avis juridique important|32002R0350Commission Regulation (EC) No 350/2002 of 25 February 2002 amending Regulation (EC) No 1092/2001 as regards in particular the marketing year for lemons sent for processing Official Journal L 055 , 26/02/2002 P. 0020 - 0022Commission Regulation (EC) No 350/2002of 25 February 2002amending Regulation (EC) No 1092/2001 as regards in particular the marketing year for lemons sent for processingTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2202/96 of 28 October 1996 introducing a Community aid scheme for producers of certain citrus fruits(1), as last amended by Commission Regulation (EC) No 1933/2001(2), and in particular Article 6 thereof,Whereas:(1) In recent years the production and processing of Community lemons has moved from late spring and summer to autumn and winter as a result of changes in the varieties planted by traders. The marketing year for lemons laid down in Article 2 of Commission Regulation (EC) No 1092/2001 of 30 May 2001 laying down detailed rules for the application of Council Regulation (EC) No 2202/96 introducing a Community aid scheme for producers of certain citrus fruits(3) should therefore be amended, in order to adapt it to these new circumstances. The period covered by the marketing year should be the same as that for other citrus fruits, from 1 October to 30 September of the following year.(2) This amendment to the marketing year entails changes to other provisions of Regulation (EC) No 1092/2001, in particular the equivalent period, the dates for signing contracts and amendments thereto, the dates for submitting aid applications and making aid payments, and the dates on which notifications must be made.(3) To facilitate the transition between the old and new marketing year, transitional provisions should be adopted to extend the 2001/02 marketing year to cover the period 1 June to 30 September 2002.(4) These transitional provisions concern, in particular, the establishment of special amendments to contracts in force in 2001/02 to extend them until 30 September 2002, the dates for submitting aid applications and the granting of aid for the extension period, the amount of aid and the notifications to the Commission.(5) The amendment of the date of the marketing year for lemons makes it necessary to amend the equivalent period. For the purposes of calculating the aid for the 2002/03 marketing year, any overrun of the threshold for the 2001/02 marketing year is to be assessed on the basis of the average quantities processed with aid during the three equivalent periods preceding the marketing year for which the aid must be fixed, extending from 1 April of one marketing year to 31 March of the next.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:CHAPTER IAmendmentsArticle 1Regulation (EC) No 1092/2001 is hereby amended as follows:1. Article 2 is amended as follows:- paragraph 1 is replaced by the following: "1. The marketing years within the meaning of Article 6 of Regulation (EC) No 2202/96, hereinafter referred to as the 'marketing years', shall run from 1 October to 30 September for:- sweet oranges,- mandarins, clementines and satsumas,- grapefruit and pomelos,- lemons.",- paragraph 3 is replaced by the following: "3. For a given marketing year, the 'equivalent period' referred to in Article 5(2) of Regulation (EC) No 2202/96 shall run from 1 April of the previous marketing year to 31 March of the current year."2. Article 3(7) is replaced by the following: "7. In the case of multiannual contracts, the price referred to in paragraph 3(f) for each marketing year shall be established when the relevant contract is signed. However, the price applicable to a given marketing year may be revised, with the agreement of both parties, by written amendment to the contract before 1 November of the marketing year in question."3. Article 5 is amended as follows:- paragraph 1 is replaced by the following: "1. Contracts shall be concluded no later than 1 November of the marketing year in question.",- paragraph 3 is replaced by the following: "3. In the case of multiannual contracts, the quantity initially laid down for each year, within the meaning of Article 3(3)(c), may be amended in writing with the agreement of both parties. The amendment shall include the identification number of the contract to which it relates. Amendments shall be concluded before 1 November of the marketing year in question. The quantity to be delivered each year as laid down in the amendment may not exceed 40 % of the quantity initially laid down in the contract for the given year."4. In Article 12(1), points (a) and (b) are replaced by the following: "(a) for quantities accepted for processing during the first half of the marketing year, no later than 30 April;(b) for quantities accepted for processing during the second half of the marketing year, with the exception of mandarins and clementines, no later than 31 October of the following marketing year;".5. In Article 14(1), points (a) and (b) are replaced by the following: "(a) for quantities accepted for processing during the first half of the marketing year, no later than 30 June;(b) for quantities accepted for processing during the second half of the marketing year, with the exception of mandarins and clementines, no later than 31 December of the following marketing year."6. In Article 23(1), points (b) and (c) are replaced by the following: "(b) the quantity of each product contracted for in the current marketing year, broken down by type of contract, no later than 15 December;(c) the quantity of each product delivered for processing under Regulation (EC) No 2202/96 in the periods referred to in Article 2(3), no later than 1 August of the current marketing year.In the case of clementines, this quantity shall be broken down into products delivered for processing into segments on the one hand and into juice on the other."CHAPTER IITransitional provisionsArticle 21. The 2001/02 marketing year for lemons shall be extended to cover the period 1 June to 30 September 2002.2. The following provisions shall apply during the extension period referred to in paragraph 1:(a) Producer organisations and processors may sign special amendments to multiannual contracts and contracts for a specific marketing year in force during the 2001/02 marketing year to fix the quantity and price of lemons to be delivered to the processing industry during the extension period provided for in paragraph 1. Each contract may be extended by a single special amendment.This amendment must specify:- the identification number of the contract to which it relates,- the quantity of lemons to be delivered to the processing industry,- the price to be paid to the producer organisation for the quantity referred to in the second indent.These amendments shall be signed no later than 15 May 2002, and producer organisations signing such amendments shall forward a copy of each amendment to the body designated by the Member State in which their head office is situated and, if appropriate, to the body designated by the Member State where processing is to take place. These copies must reach the competent authorities no later than 27 May 2002.Amendments to contracts for one marketing year may include quantities delivered by individual producers who have not previously concluded delivery agreements with a producers' organisation in accordance with Article 8(3) of Regulation (EC) No 1092/2001. In such cases, Article 8(1), (2), (3) and (4) of that Regulation shall apply; the deadline referred to in Article 8(4) of that Regulation is replaced by 10 May 2002.(b) In the case of contracts for one marketing year, the quantity laid down in the special amendment referred to in (a) may be amended with the agreement of both parties by a second written amendment; the quantity provided for in this second amendment may not cover more than 20 % of the quantity fixed by the special amendment referred to in (a). The price fixed for this additional quantity must appear in this second amendment. It may differ from the price fixed in the special amendment referred to in (a).The quantities delivered by the new members who have joined a producer organisation during the period laid down in paragraph 1 shall be included in this second amendment.(c) The producer organisations and individual producers referred to in Article 8(2) of Regulation (EC) No 1092/2001 may sign special amendments to the agreements provided for in Article 8(3) of that Regulation, for the quantities to be delivered for processing during the extension period referred to in paragraph 1. These special amendments shall be signed no later than 10 May 2002, and a copy shall be sent by the producer organisation signing the contract to the body designated by the Member State in which their head office is situated no later than 27 May 2002.3. The aid during the extension period referred to in paragraph 1 shall be the aid in force in the 2001/02 marketing year, as laid down by Commission Regulation (EC) No 1033/2001(4).Producer organisations shall submit their aid applications, for the quantities accepted for processing during the extension period provided for in paragraph 1, to the body designated by the Member State in which their head office is situated no later than 31 October 2002.The aid shall be paid to producer organisations no later than 31 December 2002.4. Article 5(3) of Regulation (EC) No 1092/2001 shall not apply to lemons during the extension period referred to in paragraph 1.5. Notwithstanding Articles 10(4) and 11(1) of Regulation (EC) No 1092/2001, the notifications to be made by the producer organisations and processors to the body designated by the Member State where the head office of the producer organisation is situated and, where applicable, the body designated by the Member State where processing is carried out, shall be made for each month and no later than the 10th day of the following month, during the extension period provided for in paragraph 1.6. Notwithstanding Article 23(1)(c) of Regulation (EC) No 1092/2001, the notification to be sent by the Member States to the Commission shall concern the quantity of lemons delivered for processing under Regulation (EC) No 2202/96, during the period from 1 April to 31 March. This notification must be sent no later than 1 August 2002.Article 3Multiannual contracts for lemons shall be adapted, as regards the marketing years after the entry into force of this Regulation, to the new dates of the marketing year, by means of the amendment referred to in Article 5(3) of Regulation (EC) No 1092/2001.Entry into force and applicationArticle 4This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.However, Articles 1 and 3 shall apply from 1 October 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 February 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 49.(2) OJ L 262, 2.10.2001, p. 6.(3) OJ L 150, 6.6.2001, p. 6.(4) OJ L 144, 30.5.2001, p. 19.